       Case 2:20-cv-02217-SRB Document 8 Filed 01/21/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Unknown Party,                                    No. CV-20-02217-PHX-SRB
10                   Plaintiff,                        ORDER
11   v.
12   Gordon Sumner, et al.,
13                   Defendants.
14
15          After review of the docket, the Court notes that service on Defendant Frontier
16   Booking International, Inc. was made on November 20, 2020. No answer has been filed

17   and no application for entry of default has been made.
18          IT IS ORDERED that counsel for the Plaintiff file a status report within 7 days of

19   the date of this Order.

20          IT IS FURTHER ORDERED that the matter will be dismissed as to Defendant
21   Frontier Booking International, Inc. without further notice 7 days from the date of this
22   Order if counsel fails to file a status report.

23          Dated this 21st day of January, 2021.

24
25
26
27
28
